PER CURIAM
SAIF seeks review of an order of the Workers’ Compensation Board reversing the referee’s order, which had upheld SAIF’s denial of claimant’s aggravation claim. We affirm.
On de novo review, we find that claimant has established by a preponderance of the evidence that his 1980 compensable injury, which involved his head, neck and upper back, has worsened since the last award or arrangement of compensation. Claimant does not contend that his aggravation claim includes his low back condition, which arose following an off-the-job injury in 1981 and evidently has since worsened. There is no proof that the worsening of his low back condition is related in any way to the 1980 compensable injury. SAIF is responsible for only “worsened conditions resulting from the original injury.” ORS 656.273(1). On the record before us, SAIF is responsible only for the worsening of claimant’s head, neck and upper back injuries.
Affirmed.